 In the Matter of THE PERFECTION NIPPLE COMPANYandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No. 8-R-2086.-Decided April 11, 1946Mr. Edward J. Creadon,of Cleveland, Ohio, andMr. HermannJacobson,of Madison, Ohio, for the Company.Messrs.William E. Thomasand F. A.Norman,of Cleveland, Ohio,for the UMW.Mr. Paul Dunman,of Cleveland, Ohio, for the United.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, herein called the UMW, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Perfection Nipple Company, Madison, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Richard C. Swander, TrialExaminer.The hearing was held at Cleveland, Ohio, on February15, 1946.During the hearing the Trial Examiner granted a motionto intervene by the United Electrical, Radio and Machine Workers ofAmerica, CIO, herein called the United.The Company, UMW, andthe United appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Perfection Nipple Company is an Ohio corporation, engagedat Madison, Ohio, in the manufacture of iron pipe nipples used in the67 N. L.R. B, No. 37.266 THE PERFECTION NIPPLE COMPANY207plumbing and steamfitting trades.During 1945 the Company pur-chased raw materials valued at $161,000, approximately 50 percentof which was received from sources outside the State of Ohio.Dur-ing the same period, the Company manufactured finished productsvalued at $384,000, of which 70 percent was sold to points outside theState of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a. labor organiza-tion, admitting to membership employees of the Company.United Electrical, Radio, and Machine Workers is a labor organiza-tion, affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 31, 1945, the UMW requested recognition by the Com-pany as exclusive bargaining representative of its production andmaintenance employees.The Company refused this request on theground that it was under contract with the United.On February 26, J945, the United entered into a collective bargainingcontract with the Company.The contract provided that it was tocontinue from year to year unless terminated by written notice 30days prior to the annual expiration date.On January 26, 1946, theCompany served notice on the United of its intention to cancel thecontract.The United claims the contract constitutes a bar `to theinstant proceeding.Inasmuch 4s the Company gave the United therequisite 30-day notice of intention to terminate the contract, thecontract was not automatically renewed and consequently constitutesno bar to a present determination of representatives.'In any event,the contract could constitute no bar, because the UMW presented itsclaim prior to the automatic renewal date thereof.2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UMW represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matter of Tamiami Trait Tours, Inc.,64 N. L.R. B 100.2Matter of Eastern Toot & Mfg.Co.,61 N. L. R. B. 13153The Field Examiner reported that the UMW submitted 43 cards, bearing the namesof 43 employees,listed on the Company's pay roll of January 24, 1946. The Unitedrelies on its contract as proof of its interest herein.There are approximately 73 em-ployees in the appropriate unit. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all of the Company's production and maintenance employeesexcluding watchmen, office employees, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively re-commend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe UMW urges that the United be excluded from the ballot on theground that the latter failed to offer any proof of present substantialrepresentation among the Company's employees.The contracturalrelationship which has existed between the Company and the Unitedis sufficient, in the absence of any proof that the said union is defunct,to entitle the United to a place on the ballot.4We shall direct that thequestion concerning representation which has arisen be resolved by anelection by secret ballot among employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The PerfectionNipple Company, Madison, Ohio, an electionbysecret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedMatter of Dickson-Jenkins Manufacturing Company, 57 N. L.R. B. 1095. THE PERFECTION NIPPLECOMPANY269States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by District 50, UnitedMineWorkers of America, or by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Organ-izations,for the purposes of collective bargaining, or by neither.